UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2010 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, April 21, 2010 Deutsche Telekom intends to delist from the NYSE Company aims to reduce complexity and costs Transparent financial reporting and corporate governance to be maintained Deutsche Telekom AG (the “Company”) intends to delist its American Depositary Shares (“ADSs”) from the New York Stock Exchange (“NYSE”) and to deregister and terminate its reporting obligations with the Securities and Exchange Commission (“SEC”). Deutsche Telekom’s Board of Management approved the decision at its meeting yesterday. Deutsche Telekom expects the delisting to become effective on or about June 21, 2010 following the close of the market in New York. The main purpose of delisting is to reduce complexity in financial reporting and administrative costs. Deutsche Telekom remains committed to serve its investor base in the U.S. as well as to comply with the highest standards of corporate governance, transparent financial reporting. Deutsche Telekom will continue to maintain an open and direct dialog with its U.S. investors via its investor relations office in New York. Deutsche Telekom plans to maintain an American Depositary Receipt program on a Level I basis, which is presumed to allow investors to hold their securities in the form of ADSs. Deutsche Telekom’s ordinary shares will continue to be traded on the Frankfurt Stock Exchange including XETRA, its integrated electronic securities trading system, as well as on the German regional stock exchanges. Today, Deutsche Telekom will provide written notice to the NYSE of its intent to delist. The Company plans to submit the related Form 25 with the SEC on or about June 11, 2010 and expects delisting to become effective ten days later, from which time the Company’s ADSs will no longer be traded on the NYSE. Once the delisting has become effective and the Company meets the criteria for deregistration, it intends to file Form 15F with the SEC in order to deregister all classes of its registered securities, including its equity securities and all classes of registered debt securities issued by Deutsche Telekom International Finance B.V. and guaranteed by Deutsche Telekom. Deregistration is expected to become effective 90 days later. Deutsche Telekom reserves the right, for any reason, to delay these filings or to withdraw them prior to their effectiveness, and to otherwise change its plans in this regard. Deutsche Telekom will continue to make English translations of its annual reports, financial statements, and financial press releases available on its website at www.telekom.com. Deutsche Telekom AG Corporate Communications Tel.: +49 228 181 - 4949 E-Mail: press@telekom.de Further information for journalists at www.telekom.com/media About Deutsche Telekom Deutsche Telekom is one of the world’s leading integrated telecommunications companies with over 151 million mobile communications customers, over 38 million fixed-network lines and more than 15 million broadband lines. The Group provides products and services for the fixed network, mobile communications, the Internet and IPTV for consumers, and ICT solutions for business and corporate customers.
